ACCEPTED
                                                                                          01-14-00544-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                   12/31/2014 11:12:02 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                No. 01-14-00544-CR

JOSE VELEZ                              §            IN THE FIRST COURT
                                                                   FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
Appellant                               §                      12/31/2014 11:12:02 AM
                                                                CHRISTOPHER A. PRINE
v.                                      §            OF   APPEALS       Clerk


THE STATE OF TEXAS                      §

Appellee                                §            SAN ANTONIO, TEXAS

     MOTION FOR EXTENSION OF TIME TO FILE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

             NOW COMES Susan D. Reed, Criminal District Attorney of Bexar

County and Counsel for the State of Texas, and files this motion asking that the

Court extend the time for filing the State’s brief in the following cause.

                                            A.

      1. This case is on appeal from the 187th Judicial District Court, Bexar

      County, Texas.

      2. The style and number of the case in the trial court is The State of Texas v.

      Jose Velez, Cause number 2013CR0307C.

      3. Appellant was convicted of the offense of Murder.

      4. Punishment was assessed at 45 years.

      5. The present deadline for filing the State’s brief is December 31st, 2014.

      6. The State seeks an extension of time for 30 days to January 30th, 2015.
7. This is the State’s first extension of time to file the State’s brief.

                                     B.

       This extension is not sought for the purpose of delaying this appeal,

but for the following reasons:

1. Counsel for the State has recently completed the State’s briefs in the

following causes:

      a. In the Interest of T.D., et. al, Children, Cause No. 04-13-00562-CV

      b. Christopher Lamar v. The State of Texas, Cause Nos. 04-13-00326-
         CR & No. 04-13-00327-CR

      c. In the Matter of H.T.S., Cause No. 04-11-00847-CV

      d. In the Interest of K.M.L.H., a Child, Cause No. 04-13-00779-CV

      e. In the matter of A.K.A., Cause No. 04-13-00666-CV

       f. Shameon Eshae Henry v. The State of Texas, Cause No. 04-13-
          00730-CR

       g. Aaron Alvarez v. The State of Texas, Cause No. 04-13-00703-CR

       h. The State of Texas v. Aaron Murray, Cause No. 04-14-00328-CR

       i. In the Interest of A.M.M. & M.B.L.,Children, Cause No. 04-14-
         00248-CV

       j. In the Interest of J.F., Cause No. 04-14-00316

       h. Charles Warren v. The State of Texas, Cause No. 04-14-00069-CR

       i. Ex Parte Kenneth Vela, Cause No. WR-37,070-02

        j. In the Interest of J.J.C., A.C., Je.J.C., Cause No. 04-14-00577
       k. Darrick Davon Oliver v The State of Texas, Cause No. 04-14-
          00261-CR

       l. Philip Garay v. The State of Texas, Cause No. 04-14-00252-CR

2. Counsel is presently working on the State’s brief in the following causes:

      a. Jesus Padilla v. The State of Texas, Cause No. 04-14-00095-CR

3. The State needs additional time to conduct the necessary research and
   review the entire record to adequately respond to appellant’s contentions.
                                          C.

                 WHEREFORE PREMISES CONSIDERED, Counsel for the State

prays that the Court grant this extension of time to January 30th, 2015, for filing the

State’s brief.


                                          Respectfully submitted,
                                          Susan D. Read
                                          Criminal District Attorney
                                          Bexar County, Texas


                                          /s/ Mary Beth Welsh_
                                          Mary Beth Welsh
                                          Assistant Criminal District Attorney
                                          Bexar County, Texas
                                          Paul Elizondo Tower
                                          101 W. Nueva, Suite 370
                                          San Antonio, Texas 78205
                                          (210)335-2782
                                          State Bar No. 00785215
                                          mwelsh@bexar.org
                                          (On Appeal)
                                          Attorney for the State
                        CERTIFICATE OF SERVICE

            I, MARY BETH WELSH, Assistant Criminal District Attorney,

Bexar County, Texas, hereby certify that a true copy of the above and foregoing

Motion for Extension of Time to File State’s Brief was mailed to C. Wayne Huff,

Attorney for Appellant, P.O. Box 2334, Boerne, Texas 78006.


                                                   /s/ Mary Beth Welsh_
                                                   Mary Beth Welsh